Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball (PGPub 2018/0111662).
Regarding claim 1, Ball teaches a snowmobile 2, comprising: a frame assembly 12, 14, having a tunnel 14; a powertrain assembly 20 supported by the frame assembly; and a braking assembly 26/226 including a shielding (housing 291; see para [0060] and Figures 3, 7, 13, and 14) for at least one of a brake disk 292, a brake rotor, or a brake caliper 294 positioned within the tunnel.  
Regarding claim 2, the braking assembly 226 is operably coupled to a drive shaft 74 of the powertrain assembly (see Figures 3, 7, and 13).  
Regarding claim 3, the braking assembly is mounted on an inner surface of the tunnel (see para [0046], lines 1-6 ad Figure 3).  
Regarding claim 4, the braking assembly 226 defines a first width and a drive shaft 74 of the powertrain assembly defines a second width, and the first and second widths are generally positioned within a width of the tunnel 14 (see Figure 7).  
Regarding claim 5, Ball teaches a snowmobile 2, comprising: a frame assembly 12, 14, having a tunnel 14 defined by a first side wall 38, a second side wall 40, and a support platform 42 (see para [0046], lines 1-2) coupled to the first and second side walls; a powertrain assembly 20 supported by the frame assembly, and at least a portion of the powertrain assembly is positioned inwardly of the first and side walls; and a braking assembly 26/226 operably coupled to the portion of the powertrain assembly and positioned inwardly of the first and second side walls (see Figure 3), and the braking assembly including a shielding (housing 291) coupled to an inner surface of one of the first and second side walls.  
Regarding claim 6, the shielding 291 defines a housing 291 removably coupled to the inner surface and configured to at least partially conceal at least one of a brake disc, a brake rotor, or a brake caliper (Figures 13 and 16 show the housing 291 removed from the frame and enclosing the brake caliper and part of the brake disk 292).  
Regarding claim 7, the braking assembly 26/226 is positioned below the support platform 42 (see Figure 3).  
Regarding claim 8, Ball teaches a snowmobile 2, comprising: a frame assembly 12, 14, having a tunnel 14 defined by a first side wall 38, a second side wall 40, and a support platform 42 coupled to the first and second side walls; a powertrain assembly 20 supported by the frame assembly and comprising at least a drive shaft 74 extending between the first and second side walls; and a braking assembly 26/226 coupled to the drive shaft and to an inner surface of one of the first and second side walls.  
Regarding claim 9, the braking assembly 226 is coupled to a first end of the drive shaft 74 (see Figure 13).
Regarding claim 12, the braking assembly defines a first width and the drive shaft defines a second width, and the first and second widths are generally positioned within a width of the tunnel defined as a third width (see Figure 7).  
Regarding claim 13, the first width is less than the second width and the third width, and the second width is less than the third width (see Figure 7 of Ball).
Regarding claim 14, the sum of the first and second widths is greater than the third width (the caliper overlaps the drive shaft 74, as seen in Figure 16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Choi (USPN 10,247,255).
Regarding claims 10 and 11, Ball does not teach positioning at least a portion of the braking assembly within the drive shaft and, in particular, positioning at least one brake disc within the drive shaft.
Choi teaches positioning a caliper braking assembly, including brake discs 215, within a driveshaft 115 (see Figure 2; hub body 215 is equivalent to applicant’s drive shaft).  Choi teaches that this arrangement is preferable to mounting brake discs outside of the driveshaft, as illustrated in Figure 1, to protected brake discs from outside shocks or force.
It would have been obvious to one of ordinary skill in the art to position the brake assembly of Ball within the drive shaft, in view of the teaching of Choi, in order to protect the brake pads and discs from outside forces or shocks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aitcin and LeBlanc show snowmobile brake assemblies mounted to the driveshaft.
Secar teaches a brake assembly mounted within a wheel hub.
Mangum shows a brake assembly enclosure.
Kauppin teaches a caliper brake mounted to the drive axle.
Maruta teaches a brake assembly mounted within axle 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/